28 Cal. App. 2d 395 (1938)
THE PEOPLE, Respondent,
v.
JACK C. LONDON, Appellant.
Crim. No. 3138. 
California Court of Appeals. Second Appellate District, Division Two.  
September 8, 1938.
 Gladys Towles Root for Appellant.
 U.S. Webb, Attorney-General, and Frank Richards, Deputy Attorney-General, for Respondent.
 Crail, P. J.
 This is an appeal from an order after judgment revoking a previous order suspending the execution of sentence of the defendant and placing him on probation after conviction of a violation of section 288 and section 288a of the Penal Code.
 In summing up the case the court stated: "It is probably true that, if we were trying the issues involved in this violation on a charge of a new crime, there might be some reasonable doubt as to whether the evidence was sufficient to warrant a conviction."
 [1] It is the contention of the appellant that, "if there was a reasonable doubt as to whether the evidence was sufficient to warrant a conviction, then there certainly was a reasonable doubt to warrant the court in giving the defendant that benefit before ordering him into a violation."
 At the hearing for the revocation of the order granting his probation it was not necessary that he be proved guilty beyond all reasonable doubt. We have read the evidence. It shows clearly and satisfactorily that the defendant violated the terms of his probation. (People v. Lippner, 219 Cal. 395, 400 [26 PaCal.2d 457].) The court did not abuse its discretion.
 Order affirmed.
 Wood, J., and McComb, J., concurred.